Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 1 of 12 Page ID #:2943



  1    JOSEPH H. HUNT
  2    Assistant Attorney General
       NICOLA T. HANNA
  3    United States Attorney
  4    JOHN R. TYLER
       Assistant Director
  5    W. SCOTT SIMPSON (Va. Bar #27487)
  6    Senior Trial Counsel
       Department of Justice, Civil Division
  7    318 South Sixth Street, Room 244
  8    Springfield, Illinois 62701
       Telephone: (202) 514-3495
  9    Facsimile: (217) 492-4888
 10    E-mail:      scott.simpson@usdoj.gov
       COUNSEL FOR DEFENDANTS
 11
 12                          UNITED STATES DISTRICT COURT
 13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 14
       CITY OF LOS ANGELES,                       Case No. 2:17-cv-07215-R-JCx
 15
 16                       Plaintiff,              DEFENDANTS’ ANSWER TO
                     v.                           COUNTS ONE, TWO, AND THREE
 17                                               OF PLAINTIFF’S COMPLAINT
 18    JEFFERSON B. SESSIONS, III, et al.,
 19                       Defendants.
 20
 21
            The defendants, by their undersigned counsel, hereby answer Counts One,
 22
      Two, and Three of plaintiff’s Complaint as follows:1
 23
                                       FIRST DEFENSE
 24
            Plaintiff lacks standing as to Counts One, Two, and Three of the Complaint.
 25
 26
 27         1
             This answer encompasses only Counts One, Two, and Three of plaintiff’s
 28   Complaint because the Court has already entered a permanent injunction in relation
      to Counts Four, Five, and Six.
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 2 of 12 Page ID #:2944



  1                                   SECOND DEFENSE
  2         Counts One, Two, and Three of the Complaint are constitutionally unripe.
  3                                     THIRD DEFENSE
  4         Counts One, Two, and Three of the Complaint fail to state a claim upon
  5   which relief can be granted.
  6                                   FOURTH DEFENSE
  7         Defendants answer the relevant paragraphs of plaintiff’s Complaint as
  8   follows, in correspondingly numbered paragraphs:
  9                                    INTRODUCTION2
 10         1. This paragraph sets forth plaintiff’s characterization of this action, to
 11   which no response by the defendants is required.
 12         2. This paragraph sets forth plaintiff’s conclusions of law, to which no
 13   response by the defendants is required. This paragraph is also in the nature of
 14   rhetorical commentary and legal argument rather than factual allegations, including
 15   the use of words such as “ironically” and “untenable.” As such, this paragraph
 16   requires no response by the defendants. To the extent a response is deemed
 17   required, this paragraph is denied.
 18         3. Defendants admit that Counts One, Two, and Three relate to the Edward
 19   Byrne Memorial Justice Assistance Grant Program.
 20                                  The Byrne JAG Program
 21         4-5. These paragraphs set forth plaintiff’s conclusions of law, to which no
 22   response by the defendants is required, and plaintiff’s summary and characteriza-
 23   tion of certain federal statutes, to which the Court is respectfully referred for a full
 24   and accurate statement of their contents. To the extent a response is deemed
 25   required, plaintiff’s conclusions of law are denied.
 26
 27         2
              Defendants include the headings listed in the Complaint solely to assist in
 28   the reading of the pleadings, and do not admit the accuracy of such headings or any
      characterizations contained therein.

                                                  2
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 3 of 12 Page ID #:2945



  1         6-7. These paragraphs relate to Counts Four, Five, and Six of the Complaint,
  2   as to which the Court has already entered a permanent injunction.
  3                                     Constitutionality
  4         8-9. These paragraphs set forth plaintiff’s conclusions of law, to which no
  5   response by the defendants is required. To the extent a response is deemed
  6   required, plaintiff’s conclusions of law are denied.
  7         10. This paragraph relates to Counts Four, Five, and Six of the Complaint, as
  8   to which the Court has already entered a permanent injunction.
  9         11-16. These paragraphs set forth plaintiff’s conclusions of law, to which no
 10   response by the defendants is required. To the extent a response is deemed
 11   required, plaintiff’s conclusions of law are denied.
 12                             JURISDICTION AND VENUE
 13         17-18. These paragraphs set forth plaintiff’s conclusions of law, to which no
 14   response by the defendants is required. To the extent a response is deemed
 15   required, plaintiff’s conclusions of law are denied.
 16                                        PARTIES
 17         19. Defendants lack knowledge or information sufficient to form a belief as
 18   to the truth of this paragraph.
 19         20-21. Defendants admit these paragraphs.
 20         22. Defendants deny this paragraph and aver that Matt M. Dummermuth is
 21   the Principal Deputy Assistant Attorney General for the Office of Justice Programs
 22   and has overall supervisory responsibility that includes the Bureau of Justice
 23   Assistance.
 24         23. This paragraph relates to Counts Four, Five, and Six of the Complaint, as
 25   to which the Court has already entered a permanent injunction.
 26
 27
 28


                                                3
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 4 of 12 Page ID #:2946



  1                              FACTUAL ALLEGATIONS
  2         A.     Policies and Practices of the City of Los Angeles’
                   Police Department
  3
             24-27. Defendants lack knowledge or information sufficient to form a belief
  4
      as to the truth of these paragraphs.
  5
            28. This paragraph sets forth plaintiff’s conclusions of law, to which no
  6
      response by the defendants is required. To the extent a response is deemed
  7
      required, plaintiff’s conclusions of law are denied.
  8
            29-31. Defendants lack knowledge or information sufficient to form a belief
  9
      as to the truth of these paragraphs.
 10
            32. Defendants lack knowledge or information sufficient to form a belief as
 11
      to the truth of the first sentence of this paragraph, because, among other reasons, the
 12
      Los Angeles Police Department does not notify the Department of Homeland
 13
      Security or U.S. Immigration and Customs Enforcement when LAPD has an alien
 14
      in custody. To the extent the second, third, and fourth sentences of this paragraph
 15
      set forth factual allegations, defendants lack knowledge or information sufficient to
 16
      form a belief as to the truth of such allegations. To the extent the second, third, and
 17
      fourth sentences set forth plaintiff’s conclusions of law, no response by the
 18
      defendants is required. To the extent a response is deemed required, plaintiff’s
 19
      conclusions of law are denied.
 20
            B.     The Edward Byrne Memorial Justice Assistance Grant Program
 21
            33. This paragraph purports to summarize and characterize certain
 22
      provisions of federal law, to which the Court is respectfully referred for a full and
 23
      accurate statement of their contents.
 24
            34. The first sentence of this paragraph purports to summarize and
 25
      characterize certain provisions of federal law, to which the Court is respectfully
 26
      referred for a full and accurate statement of their contents. Defendants admit the
 27
      second sentence of this paragraph.
 28


                                                 4
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 5 of 12 Page ID #:2947



  1         35-36. These paragraphs purport to summarize and characterize certain
  2   provisions of federal law, to which the Court is respectfully referred for a full and
  3   accurate statement of their contents.
  4         37. Defendants admit this paragraph.
  5         38. This paragraph purports to summarize and characterize the City of Los
  6   Angeles’s Byrne JAG award documents for Fiscal Year 2016, to which the Court is
  7   respectfully referred for a full and accurate statement of their contents.
  8         C.     The City of Los Angeles Allegedly Uses Byrne JAG Funds
                   For Critical Local Law Enforcement Needs
  9
            39. Due to issues in relation to the availability of older records, defendants
 10
      lack knowledge or information sufficient to form a belief as to the truth of this
 11
      paragraph.
 12
            40. Defendants admit this paragraph.
 13
            41-45. Defendants lack knowledge or information sufficient to form a belief
 14
      as to the truth of these paragraphs.
 15
            D.     Defendants’ Announcement Of Federal Civil Immigration-Related
 16                Conditions For State And Local Government Receipt of Byrne
 17                JAG Funding
 18         46. These paragraphs purport to summarize and characterize certain
 19   statements by the President, an Executive Order issued by the President, and the
 20   decision of a federal district court, to which the Court is respectfully referred for a
 21   full and accurate statement of their contents.
 22         47-51. These paragraphs purport to summarize and characterize certain
 23   statements by Attorney General, the Office of Public Affairs of the Department of
 24   Justice, and other individuals, to which the Court is respectfully referred for a full
 25   and accurate statement of their contents.
 26
 27
 28


                                                  5
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 6 of 12 Page ID #:2948



  1         E.     DOJ’s Imposition Of New Federal Civil Immigration-Related
  2                Conditions In The Agency’s Solicitation For Grant Applications
                   for FY 2017 Byrne JAG Awards
  3
            52. Defendants deny the first sentence of this paragraph, and aver that the
  4
      actual FY 2017 Byrne JAG conditions were contained in the award documents
  5
      issued to recipients, not in the Byrne JAG FY 2017 Local Solicitation. The
  6
      remainder of this paragraph purports to summarize and characterize the FY 2017
  7
      Local Solicitation, to which the Court is respectfully referred for a full and accurate
  8
      statement of its contents.
  9
            53. This paragraph purports to summarize and characterize the Byrne JAG
 10
      FY 2017 Local Solicitation, to which the Court is respectfully referred for a full and
 11
      accurate statement of its contents.
 12
            54. This paragraph purports to summarize and characterize the Byrne JAG
 13
      FY 2017 Local Solicitation and certain provisions of federal statutes, to which the
 14
      Court is respectfully referred for a full and accurate statement of their contents.
 15
            F.     DOJ’s Alleged Modification Of Its Federal Civil Immigration-
 16                Related Funding Conditions In Response To Litigation.
 17         55. Defendants admit this paragraph.
 18         56. Defendants deny the first and second sentences of this paragraph, and
 19   aver that the actual FY 2017 Byrne JAG conditions were contained in the award
 20   documents issued to recipients, not in the FY 2017 Local Solicitation. Defendants
 21   admit the third sentence of this paragraph. The first half of the fourth sentence
 22   (through the comma) purports to summarize and characterize the Byrne JAG FY
 23   2017 Local Solicitation, to which the Court is respectfully referred for a full and
 24   accurate statement of its contents. Defendants admit the second half of the fourth
 25   sentence.
 26         57-60. These paragraphs purport to summarize and characterize the FY 2017
 27   Byrne JAG award documents issued to the County of Greenville, South Carolina, to
 28


                                                 6
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 7 of 12 Page ID #:2949



  1   which the Court is respectfully referred for a full and accurate statement of their
  2   contents.
  3         61. This paragraph purports to summarize and characterize a federal district
  4   court decision, to which the Court is respectfully referred for a full and accurate
  5   statement of its contents.
  6         G.     DOJ’s New Federal Civil Immigration-Related
                   Conditions Allegedly Put Los Angeles’ Byrne
  7
                   Criminal Justice Assistance Funding At Risk.
  8         62. Defendants admit the first sentence of this paragraph. In relation to the
  9   second sentence, defendants admit that the City of Los Angeles sought a Byrne
 10   JAG award for FY 2017, and aver that the Office of Justice Programs has issued
 11   that award to the City. The remainder of this paragraph purports to summarize and
 12   characterize the City’s FY Byrne JAG application, to which the Court is respect-
 13   fully referred for a full and accurate statement of its contents.
 14         63. Defendants lack knowledge or information sufficient to form a belief as
 15   to the truth of the first sentence of this paragraph. Defendants deny the first half of
 16   the second sentence (through the comma), except to admit that the City of Los
 17   Angele’s allocation under the Byrne JAG Program, provided the City is found
 18   eligible, is $1.9 million. Defendants admit the second half of the second sentence.
 19   Defendants admit the first half of the fourth sentence of this paragraph (through the
 20   comma), and lack knowledge or information sufficient to form a belief as to the
 21   truth of the second half of this sentence.
 22         64. Defendants lack knowledge or information sufficient to form a belief as
 23   to the truth of this paragraph.
 24         65. To the extent the first sentence of this paragraphs purports to summarize
 25   and characterize the Byrne JAG FY 2017 Local Solicitation, the Court is respect
 26   referred that document for a full and accurate statement of its contents. Given the
 27   lack of specificity as to plaintiff’s allegation regarding “previously raised
 28   concerns,” defendants lack knowledge or information sufficient to form a belief as


                                                   7
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 8 of 12 Page ID #:2950



  1   to the truth of that allegation. he second and third sentences of this paragraph
  2   purport to summarize and characterize the FY 2017 Byrne JAG award documents
  3   issued to the County of Greenville, South Carolina, to which the Court is
  4   respectfully referred for a full and accurate statement of their contents. Defendants
  5   lack knowledge or information sufficient to form a belief as to the truth of the
  6   fourth and fifth sentences.
  7         66. Defendants lack knowledge or information sufficient to form a belief as
  8   to the truth of the first sentence of this paragraph. Defendants lack knowledge or
  9   information sufficient to form a belief as to the truth of the first half of the second
 10   sentence (through the comma), because, among other reasons, Los Angeles law
 11   enforcement agencies do not notify U.S. Immigration and Customs Enforcement
 12   when they have an alien in custody. Defendants lack knowledge or information
 13   sufficient to form a belief as to the truth of the remainder of this paragraph.
 14         67. Defendants lack knowledge or information sufficient to form a belief as
 15   to the truth of this paragraph.
 16         68. This paragraph sets forth plaintiff’s conclusions of law, to which no
 17   response by the defendants is required. To the extent a response is deemed
 18   required, plaintiff’s conclusions of law are denied.
 19         69-85. These paragraphs relate to Counts Four, Five, and Six of the
 20   Complaint, as to which the Court has already entered a permanent injunction.
 21                                       COUNT ONE
 22    (Byrne JAG: Violation of Separation of Powers / Ultra Vires Agency Action)
 23         86. Defendants repeat and incorporate each and every response and
 24   averment contained above as if fully set forth herein.
 25         87. This paragraph sets forth plaintiff’s characterization of this action, to
 26   which no response by the defendants is required.
 27
 28


                                                  8
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 9 of 12 Page ID #:2951



  1         88. This paragraph sets forth plaintiff’s conclusions of law, to which no
  2   response by the defendants is required. To the extent a response is deemed
  3   required, plaintiff’s conclusions of law are denied.
  4         89-90. These paragraphs purport to summarize and characterize certain
  5   provisions of the Constitution and judicial decisions, to which the Court is
  6   respectfully referred for a full and accurate statement of their contents.
  7         91. The first and second sentences of this paragraph purport to summarize
  8   and characterize certain judicial decisions, to which the Court is respectfully
  9   referred for a full and accurate statement of their contents. The third sentence sets
 10   forth plaintiff’s conclusions of law, to which no response by the defendants is
 11   required. To the extent a response is deemed required, plaintiff’s conclusions of
 12   law are denied.
 13         92. This paragraph purports to summarize and characterize certain
 14   provisions of federal statutes, to which the Court is respectfully referred for a full
 15   and accurate statement of their contents.
 16         93. This paragraph sets forth plaintiff’s conclusions of law, to which no
 17   response by the defendants is required. To the extent a response is deemed
 18   required, plaintiff’s conclusions of law are denied.
 19         94-100. These paragraphs (1) purport to summarize and characterize certain
 20   provisions of federal statutes, legislative history, and judicial decisions, to which
 21   the Court is respectfully referred for a full and accurate statement of their contents,
 22   and (2) set forth plaintiff’s conclusions of law, to which no response by the
 23   defendants is required. To the extent a response is deemed required, plaintiff’s
 24   conclusions of law are denied.
 25         101. This paragraph sets forth plaintiff’s conclusions of law, to which no
 26   response by the defendants is required. To the extent a response is deemed
 27   required, plaintiff’s conclusions of law are denied.
 28


                                                  9
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 10 of 12 Page ID #:2952



   1                                       COUNT TWO
   2                (Byrne JAG: Tenth Amendment and Spending Clause)
   3         102. Defendants repeat and incorporate each and every response and
   4   averment contained above as if fully set forth herein.
   5         103. This paragraph sets forth plaintiff’s characterization of this action, to
   6   which no response by the defendants is required.
   7         104-105. These paragraphs (1) purport to summarize and characterize
   8   certain provisions of federal statutes and certain judicial decisions, to which the
   9   Court is respectfully referred for a full and accurate statement of their contents, and
  10   (2) set forth plaintiff’s conclusions of law, to which no response by the defendants
  11   is required. To the extent a response is deemed required, plaintiff’s conclusions of
  12   law are denied.
  13         106-107. These paragraphs purport to summarize and characterize the FY
  14   2017 Byrne JAG award documents issued to the County of Greenville, South
  15   Carolina, to which the Court is respectfully referred for a full and accurate
  16   statement of their contents.
  17         108. The first sentence of this paragraph purports to summarize and
  18   characterize a certain judicial decision, to which the Court is respectfully referred
  19   for a full and accurate statement of its content. The second sentence sets forth
  20   plaintiff’s conclusions of law, to which no response by the defendants is required.
  21   To the extent a response is deemed required, plaintiff’s conclusions of law are
  22   denied.
  23                                      COUNT THREE
  24    (Byrne JAG: Violation of the Administrative Procedure Act - Arbitrary and
  25                                  Capricious Agency Action)
  26         109. Defendants repeat and incorporate each and every response and
  27   averment contained above as if fully set forth herein.
  28


                                                 10
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 11 of 12 Page ID #:2953



   1         110. This paragraph sets forth plaintiff’s characterization of this action, to
   2   which no response by the defendants is required.
   3         111. This paragraph purports to summarize and characterize a certain
   4   provision of federal statutes, to which the Court is respectfully referred for a full
   5   and accurate statement of its contents.
   6         112. This paragraph sets forth plaintiff’s conclusions of law, to which no
   7   response by the defendants is required. To the extent a response is deemed
   8   required, plaintiff’s conclusions of law are denied.
   9                                      COUNT FOUR
  10         113-120. These paragraphs relate to Counts Four, Five, and Six of the
  11   Complaint, as to which the Court has already entered a permanent injunction.
  12                                       COUNT FIVE
  13         121-125. These paragraphs relate to Counts Four, Five, and Six of the
  14   Complaint, as to which the Court has already entered a permanent injunction.
  15                                        COUNT SIX
  16         126-128. These paragraphs relate to Counts Four, Five, and Six of the
  17   Complaint, as to which the Court has already entered a permanent injunction.
  18                         PLAINTIFF’S PRAYER FOR RELIEF
  19         The remainder of the Complaint sets forth plaintiff’s prayer for relief, to
  20   which no response by the defendants is required. To the extent any response is
  21   deemed required, these allegations are denied.
  22                                             * * *
  23         Each and every allegation of the Complaint not heretofore expressly admitted
  24   or denied is hereby denied.
  25         WHEREFORE, having fully answered, defendants pray that:
  26         1. This Court enter judgment for defendants and dismiss this action with
  27   prejudice;
  28         2. Plaintiff be assessed the costs of this litigation; and


                                                  11
Case 2:17-cv-07215-R-JC Document 100 Filed 10/09/18 Page 12 of 12 Page ID #:2954



   1         3. Defendants be granted such further relief as this Court may deem just and
   2   proper.
   3   Dated: October 9, 2018
   4
                                               Respectfully submitted,
   5
   6                                           JOSEPH H. HUNT
                                               Assistant Attorney General
   7
   8                                           NICOLA T. HANNA
                                               United States Attorney
   9
  10                                           JOHN R. TYLER
                                               Assistant Director
  11
  12                                           /s/ W. Scott Simpson

  13                                           W. SCOTT SIMPSON (Va. Bar #27487)
  14                                           Senior Trial Counsel

  15                                           Department of Justice, Civil Division
  16                                           318 South Sixth Street, Room 244
                                               Springfield, Illinois 62701
  17                                           Telephone: (202) 514-3495
  18                                           Facsimile: (217) 492-4888
                                               E-mail:      scott.simpson@usdoj.gov
  19
  20                                           COUNSEL FOR DEFENDANTS
  21
  22
  23
  24
  25
  26
  27
  28


                                               12
